Citation Nr: 9906647	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-06 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative disc disease, currently rated as 60 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

At his hearing in December 1998 the veteran insisted that the 
issue was full disability back to 1974, including dependent 
pay.  Stated in a less strident manner, the issue would be 
entitlement to a total disability rating for compensation on 
the basis of individual unemployabilty and an effective date 
back to 1974.  

The records show that the veteran claimed total disability 
based on unemployability in December 1997.  The RO deferred 
the decision pending receipt of Social Security 
Administration (SSA) records.  After exhausting all attempts 
to obtain this information the RO should make a decision 
based on the evidence of record.  Thereafter, if the veteran 
disagrees with the rating decision the RO should issue a 
Statement of the Case.  If the veteran submits a timely 
substantive appeal then the issue should be returned to this 
Board.

The United States Court of Appeals for Veterans Claims 
(Court) has established that the VA has the right and 
obligation to decide its jurisdiction.  

Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  An application that is not in 
accord with the statute shall not be entertained.  38 
U.S.C.A. § 7108 (West 1991).  38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  
Subsection (a) of that section establishes the basic 
framework for the appellate process, as follows: Appellate 
review will be initiated by a notice of disagreement [(NOD)] 
and completed by a substantive appeal after a statement of 
the case is furnished as prescribed in this section.  Bernard 
v. Brown, 4 Vet. App. 384 (1994).  

In this case, there is absolutely no reason to suspect that 
the RO is ignoring the claim.  Rather, the RO is in the 
process of developing the claim.  This also establishes that 
there is no NOD in the failure to adjudicate a claim, since 
the claim is in the development stage.  In regard to the 
effective date issue, since the veteran has not been awarded 
a total rating, there is no effective date issue to address 
by the Board or the RO at this time.  Lastly, the issue of a 
total rating is not inextricably intertwined with the issue 
on appeal.  Holland v. Brown, 6 Vet. App. 443 (1994).


FINDING OF FACT

The veteran is currently receiving the maximum schedular 
rating for his back disability under Diagnostic Code 5293 for 
lumbosacral strain with degenerative disc disease.


CONCLUSION OF LAW

The claim for an increased rating, in excess of 60 percent, 
for lumbosacral strain with degenerative disc disease is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to an 
increased rating for his lumbosacral strain with degenerative 
disc disease, as it is more disabling than reflected by the 
current rating.

The veteran has not presented a well-grounded claim for 
increased disability evaluations for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The same 
analysis is applicable to a subsequent claim for an increased 
evaluation.  Whether the evaluation is granted at the outset 
or in a subsequent rating decision, the award of the maximum 
evaluation is an award of the maximum evaluation.  Stated 
differently, the Court has never established the Board must 
engage in an exercise in futility.  There must be some 
benefit.  Mintz v. Brown, 6 Vet. App. 277, 283 (1994).

The RO has made every attempt to obtain the veteran's Social 
Security Records.  VA has completed its duty to assist the 
veteran in the development of his increased rating claim.  
See 38 U.S.C.A. § 5107(a) (West 1991).  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).

An intervertebral disc syndrome, postoperative, cured, will 
be rated as noncompensable.  A 10 percent rating will be 
assigned where the condition is mild.  A 20 percent rating 
will be granted for a moderate condition with recurring 
attacks.  A 40 percent rating is assigned for a severe 
condition with recurring attacks and intermittent relief.  
The next higher rating and the highest rating assignable 
under this code is 60 percent which requires a pronounced 
condition with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. Part 4, Code 5293 (1998).

The service-connected lumbosacral strain with degenerative 
disc disease is currently rated as 60 percent disabling, 
which is the highest rating assignable under the current 
rating criteria.  38 C.F.R. Part 4, Code 5293 (1998).

A higher rating would require complete bony fixation of the 
spine at an unfavorable angle.  38 C.F.R. Part 4, Code 5286 
(1998).  Since the veteran has not asserted that he has such 
extensive ankylosis, and the record does not show ankylosis 
or manifestations which would be analogous to ankylosis, 
there is no evidence that the criteria for a rating in excess 
of 60 percent have been met.  Actual or potential entitlement 
to an additional rating has not been demonstrated.  See Mintz 
v. Brown, 6 Vet. App. 277, 283 (1994).  Since there is no 
evidence on point, the claim for an increased rating for the 
service-connected back disability is not well grounded and 
must be denied.  See Johnston v. Brown, 10 Vet. App. 80 
(1997); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  In this regard, the record 
establishes that hospitalizations have been infrequent and of 
short duration.  In regard to whether there is marked 
interference with employment, the Board attempted to explore 
such issue at the hearing.  The Board found the veteran to be 
evasive and his answers to be inherently incredible, 
including the assertion regarding a coma.  Based on the 
veteran's presentation at the hearing and the evidence of 
record, there is no rational basis for further consideration 
of an extraschedular evaluation.


ORDER

An increased rating for lumbosacral strain with degenerative 
disc disease is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

- 4 -


- 1 -


